Citation Nr: 0801116	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, as a result of herbicide exposure.

2.  Entitlement to service connection for defective vision to 
include as secondary to service-connected disability.

3.  Entitlement to service connection for hypertension to 
include as secondary to service-connected disability.

4.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities to include as 
secondary to service-connected disability.

5.  Entitlement to service connection for erectile 
dysfunction to include as secondary to service-connected 
disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand this case so that the veteran can be 
notified of the scheduling of a requested hearing before the 
Board at his correct mailing address.

In May 2005, the RO received the veteran's VA Form 9, Appeal 
to the Board of Veterans' Appeals, requesting a BVA hearing 
at a local VA office before a member of the BVA (that is, a 
"Travel Board hearing").  He also provided his then-current 
mailing address.

In December 2005, the RO received the veteran's VA Form 21-
4138, Statement in Support of Claim, identifying two 
additional claims for service connection, major depression 
and post-traumatic stress disorder (PTSD).  He also provided 
a new mailing address.  The Board notes that the new address 
had been used by the RO since that time.

In June 2006, the RO notified the veteran that his Travel 
Board hearing was to be held in July 2006.  However, the 
notification letter was sent to the veteran's former address.  
Thus, the veteran should be scheduled and properly notified 
at his current mailing address for a new Travel Board 
hearing.

Accordingly, the case is REMANDED for the following action:

A Travel Board hearing at the RO should 
be rescheduled.  Please ensure that the 
notification is addressed to the veteran 
at his correct, current mailing address.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



